Pee Curiam.
A timber lease conveying to the grantee “all the pine timber standing and fallen, measurement to be 14 inches through diameter in box, for savrmill purposes and such other purposes as the party of the second part may desire, which will measure not less than 12 inches from the ground on the [land described]. The said1 party of the second part . . shall have the right of ingress an'd egress to and from said land necessary for cutting and hauling and milling said timber, and . . as long as said party of the second part . . may carry on said land as may be necessary for the mill business,” includes in the grant all pine timber on the land, standing or fallen, which will measure 14 inches in diameter at a height on the tree of 12 inches from the *547ground, and the grantee is not restricted in using such timber “for sawmill purposes” only.
February 24, 1917.
Equitable petition: Before Judge Hardeman. Bulloch superior court. December 4, 1915.
Cowart & Norman, for plaintiff.
Deal & Benfroe, for defendant.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.